Citation Nr: 0500370	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  98-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee contusion with patellofemoral 
degenerative joint disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of stress fractures of the left 
shin.

3.  Entitlement to an initial compensable disability rating 
for residuals of stress fractures of the right shin.

4.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the left wrist.

5.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the right wrist.

6.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.

7.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1996 to April 
1998.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision that, inter alia, 
granted service connection and assigned an initial zero 
percent (noncompensable) evaluation, each, for a left knee 
contusion with patellofemoral degenerative joint disease, 
residuals of stress fractures of bilateral shins, carpal 
tunnel syndrome of bilateral wrists, and bilateral pes 
planus, each effective April 25, 1998; and denied service 
connection for a bilateral hip disability.  The veteran filed 
a notice of disagreement (NOD) with the assigned ratings and 
denial of service connection in October 1998.  The RO issued 
statements of the case (SOC's) in November 1998 and December 
1998, and the veteran filed a substantive appeal in December 
1998.  Correspondence received from the veteran in August 
1999 was also accepted by the Board as a substantive appeal, 
in lieu of VA Form 9. 

In February 2002, the RO awarded initial ratings of 10 
percent for the following service-connected disabilities:  a 
left knee contusion with patellofemoral degenerative joint 
disease, residuals of stress fractures of the left shin, 
carpal tunnel syndrome of the right wrist, and carpal tunnel 
syndrome of the left wrist.  The RO issued a supplemental SOC 
(SSOC) in February 2002, and the veteran continued her 
appeal.
  
Because the veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, because a higher evaluation is available for each-
a left knee contusion with patellofemoral degenerative joint 
disease, residuals of stress fractures of the left shin, 
carpal tunnel syndrome of the right wrist, and carpal tunnel 
syndrome of the left wrist-and the veteran is presumed to 
seek the maximum available benefit for a disability, each 
claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In November 2002, the Board undertook additional development 
of the claims on appeal pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  Subsequently, the provisions of 
38 C.F.R. § 19.9 (2002)-essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO-
had been held to be invalid.  Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, in June 2003, the Board 
remanded the case to the RO for initial consideration of the 
recently developed evidence and further action.   

In July 2004, the RO issued another SSOC, reflecting the RO's 
continued denial of the claims for higher initial disability 
ratings, described above, and for service connection for a 
bilateral hip disability.

The Board's decision on the claims for all initial disability 
rating in excess of 10 percent, for a left knee contusion 
with patellofemoral degenerative joint disease and for 
residuals of stress fractures of the left shin; for an 
initial compensable rating for residuals of stress fractures 
of the right shin and bilateral pes planus, and for service 
connection for a bilateral hip disability, is set forth 
below.  The claims for an initial disability rating in excess 
of 10 percent for carpal tunnel syndrome of the right wrist 
and for carpal tunnel syndrome of the left wrist are 
addressed in the remand following the order; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on her part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence submitted in January 2001, the veteran's 
representative appeared to raise the issues of service 
connection for ovarian cyst, endometriosis, and sinusitis.  
As those issues have not been adjudicated by the RO, they are 
not properly before the Board; hence, they are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for increased ratings for a left knee 
contusion with patellofemoral degenerative joint disease, 
residuals of stress fractures of each shin, and bilateral pes 
planus, and for service connection for a bilateral hip 
disability has been accomplished.

2.  Since the April 25, 1998 effective date of the grant of 
service connection, symptoms associated with the left knee 
consist primarily of a noncompensable degree, if any, of left 
knee range of motion loss with pain, tenderness, and 
crepitus, but without effusion, instability, or episodes of 
locking.

3.  Since the April 25, 1998 effective date of the grant of 
service connection, symptoms associated with residuals of 
stress fractures of the left shin consist of minimal 
tenderness and overall slight knee disability, with 
subjective complaints of pain. 

4.  Since the April 25, 1998 effective date of the grant of 
service connection, symptoms associated with residuals of 
stress fractures of the right shin consist of minimal 
tenderness with subjective complaints of pain, but no 
objective evidence of actual functional loss. 

5.  Prior to May 9, 2003, the veteran's bilateral pes planus 
has been manifested, primarily, by complaints of foot pain 
and tenderness of plantar surfaces bilaterally, without 
deformity.

6.  Since May 9, 2003, the veteran's bilateral pes planus has 
been manifested, primarily, by complaints of bilateral foot 
pain, mild deformities in each foot, tenderness of plantar 
surfaces bilaterally, and pronation of the left foot inward; 
together, these symptoms produce functional impairment 
comparable to moderate bilateral pes planus. 

7.  There is no competent evidence or opinion establishing 
that the veteran has, or ever has had, a bilateral hip 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for a left knee contusion with 
patellofemoral degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5260, 5261 (2004).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of stress fractures of the 
left shin have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2004).

3.  The criteria for an initial compensable disability 
evaluation for residuals of stress fractures of the right 
shin have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2004).

4.  Prior to May 9, 2003, the criteria for an initial 
compensable disability rating for bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2004).

5.  Affording the veteran the benefit of the doubt, since 
May 9, 2003, the criteria for a 10 percent rating for 
bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 
(2004).

6.  The criteria for service connection for a bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher initial disability ratings 
for a left knee contusion with patellofemoral degenerative 
joint disease, residuals of stress fractures of the right 
shin, residuals of stress fractures of the left shin, and 
bilateral pes planus, and the claim for service connection 
for a bilateral hip disability has been accomplished.

Through the November 1998 and December 1998 SOC, the February 
2002 and February 2004 SSOC's, and the May 2001 and May 2004 
letters, the veteran and her representative have been 
notified of the laws and regulations governing the claims, 
the evidence that has been considered in connection with this 
appeal, and the bases for the denial of the claims.  The RO 
notified the veteran of the applicable rating criteria, and 
of the need for evidence of current medical treatment (of a 
worsening of her service-connected disabilities).  After 
each, the veteran and her representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's May 2001 and May 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed her that VA would make reasonable efforts to help 
her get evidence necessary to support her claims, 
particularly, medical records, if she gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which she was treated, and 
notified her that VA would request such records on her behalf 
if she signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support her claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claims in September 
1998, the VCAA was not then in effect.  Following enactment 
of the VCAA, the RO issued to the veteran the May 2001 
letter, notifying her of the VCAA duties to notify and 
assist, setting forth the criteria for service connection, 
and soliciting information and evidence from the veteran.  
The letter was provided to the veteran several months before 
the February 2002 SSOC, and the RO afforded the veteran well 
over a one-year period for response to such a notice letter.  
See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that, as regards the claims currently 
under consideration, there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's treatment records, and has arranged for the 
veteran to undergo VA examination in connection with the 
issues on appeal.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
her claims.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claims for higher initial 
disability ratings for a left knee contusion with 
patellofemoral degenerative joint disease, residuals of 
stress fractures of the right shin, residuals of stress 
fractures of the left shin, and bilateral pes planus, and the 
claim for service connection for a bilateral hip disability.

II.  Initial Disability Ratings

The veteran contends that her service-connected disabilities 
are more severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-7(1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A.  Left Knee Contusion with Patellofemoral Degenerative 
Joint Disease

Service medical records show that the veteran was treated on 
several occasions for left knee pain, and assessed with 
overuse injury of the left knee.  In November 1997, the 
veteran reported falling down a flight of stairs a week 
earlier and bruising her left knee.  Examination revealed no 
effusion or laxity, and no subpatellar tenderness.  There was 
no fracture or dislocation.

Service connection has been established for a left knee 
contusion with patellofemoral degenerative joint disease, 
effective April 25, 1998.

During a July 1998 VA examination, the veteran reported 
injuring her left knee in a bad fall down some stairs while 
the barracks were being renovated.  Reportedly, she had 
physical therapy at the time, but continued to have pain 
especially after long periods of sitting with her knee bent.  
On examination, the range of motion of the left knee was from 
zero to 135 degrees; there was no evidence of effusion.  The 
VA examiner noted tenderness along the medial and lateral 
edges; joint lines were not tender.  The knee was stable to 
varus and valgus and anterior and posterior drawer stresses.  
McMurray's and Apley's compression tests were negative.  
There was no patellofemoral compression, but there was 
tenderness with this test.  There was recurvatum of 5 degrees 
on bilateral knees.  The examiner diagnosed left knee 
contusion, with patellofemoral degenerative joint disease, 
which may or may not be related to a fall down the stairs.  
The examiner added that a fall could certainly cause an 
osteochondral injury of the undersurface of the patella.

In September 1998, the RO assigned an initial noncompensable 
rating for a left knee contusion with patellofemoral 
degenerative joint disease, effective April 25, 1998.  

During a January 2002 VA examination, the veteran reported 
injuring her left knee when she fell with a weapon.  She 
reported swelling of the knee with patellar pain and 
occasional instability.  There was no actual locking, but 
some intermittent increase in painful movement.  On 
examination, there was normal range of motion at both knees 
without crepitus.  There was no instability of either knee to 
varus or valgus stressing, and the Lachman's and drawer tests 
were negative; nor was there effusion.  The examiner noted 
mild tenderness on the left knee just to the left of the 
patellar tendon.  X-rays revealed no arthritic change, joint 
space narrowing, malalignment, or fracture injury seen at the 
level of the knees.  The examiner diagnosed the veteran with 
complaints of left knee pain with normal objective 
examination.

In February 2002, the RO increased the disability evaluation 
to 10 percent for a left knee contusion with patellofemoral 
degenerative joint disease, effective April 25, 1998.

The veteran underwent a VA examination in May 2003.  
Examination of the knees revealed that the range of motion 
for each knee was from 5 degrees on hyperextension on each 
side (noted as normal) to 135 degrees on flexion.  There was 
good stability in both planes, and no tenderness around the 
knees.  There were minimal patellofemoral crepitations on 
both sides that were not painful.  Nor was there joint line 
tenderness or clicks, nor other abnormal signs in the joint.  
The examiner found no objective signs of disease in the 
knees, but noted the veteran's symptomatic pain in the left 
knee.

Historically, the veteran's service-connected left knee 
contusion with patellofemoral degenerative joint disease has 
been evaluated under Diagnostic Code 5260-5010 (which 
indicates traumatic arthritis rated on basis of limitation of 
flexion).  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5010.
  
To give the veteran every consideration in connection with 
the instant appeal, the Board has considered the criteria of 
Diagnostic Codes 5260 and 5261, based upon her symptoms of 
range of motion loss with pain, tenderness, and crepitus.  
Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable; limitation of flexion to 45 
degrees is 10 percent disabling; limitation of flexion to 
30 degrees is 20 percent disabling; and limitation of flexion 
to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

In this case, however, there is objective evidence of, at 
most, minimally limited motion with pain.  In fact, the range 
of motion of the veteran's left knee has most recently been 
described as within normal limits with pain (May 2003 VA 
examination); nor is there evidence of any significant flare-
ups.  Normal motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Thus, given the clinical evidence of record, as 
well as the complaints of pain as reported by the veteran, 
the Board finds that the evidence provides a reasonable basis 
for a finding that the veteran has experienced slightly 
limited flexion due to pain, so as to warrant no more than a 
10 percent disability rating under Diagnostic Code 5260.  

Even considering the possibility that the veteran may 
experience functional loss due to pain in addition to that 
shown objectively, with repeated use (see 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995)), there simply is no indication that the veteran 
experiences pain so disabling as to result in flexion limited 
to 30 degrees or less, or extension limited to 15 degrees or 
more, to warrant at least the next higher, 20 percent, rating 
under Diagnostic Code 5260 or 5261, respectively.

Nor is there a basis for assignment of any higher evaluation 
under any other potentially applicable diagnostic code.  The 
objective medical evidence of record does not show that the 
veteran has recurrent subluxation or lateral instability to 
warrant evaluation under Diagnostic Code 5257.  Further, in 
the absence of evidence of ankylosis, evaluation of the 
disability under Diagnostic Code 5256 is not warranted.

The Board also notes that any impairment of the tibia or 
fibula has been separately evaluated under Diagnostic Code 
5262 and attributed to residuals of stress fractures of each 
shin; hence, those symptoms may not be considered in the 
evaluation of the service-connected left knee contusion with 
patellofemoral degenerative joint disease.  38 C.F.R. § 4.14.

For all the foregoing reasons, the Board finds that the 
initial 10 percent rating assigned following the grant of 
service connection for a left knee contusion with 
patellofemoral degenerative joint disease was proper, and 
that the criteria for a higher evaluation have not been met 
at any time since the April 25, 1998 effective date of the 
grant of service connection for that condition.  Hence, there 
is no basis for a staged rating, pursuant to Fenderson, and 
the veteran's claim for a higher evaluation must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Residuals of Stress Fractures of Each Shin

Service medical records show that the veteran complained of 
stress fracture in both legs, and was treated on several 
occasions for bilateral shin splints.

Service connection has been established for residuals of 
stress fractures of each shin, effective April 25, 1998.

During a June 1998 VA examination, the veteran reported that 
she ran a lot in her boots in service, and that, having flat 
feet, she was predisposed to having shin splints and also 
stress fractures.  The veteran reported having problems with 
her tibial areas whenever she does any kind of exertional 
activity, such as running or walking real fast or climbing 
several stairs.  The examiner diagnosed the veteran with flat 
feet with bilateral stress fractures and shin splints.

During a July 1998 VA examination, the veteran reported being 
diagnosed in service with bilateral tibial stress fractures, 
as shown by bone scan.  She reported mild pain in her right 
tibia, more so than left, in the distal third.  Examination 
revealed no evidence of palpable callus, but there was 
tenderness in the distal third of the right tibia and 
relatively no tenderness in the left tibia.  Both tibiae were 
not tender to percussion, but the right tibia was tender to 
torque in the distal third.  X-rays revealed no acute 
fracture or dislocation of the tibial or fibular shafts, and 
degenerative changes appeared minimal; slight soft tissue 
swelling or injury could not be excluded.  The examiner 
diagnosed the veteran with history of bilateral tibial stress 
fractures, previously confirmed by bone scan, with continued 
pain in the right tibia.  The examiner noted that the 
veteran's tibia pain had improved since her discharge from 
service.

In September 1998, the RO assigned an initial noncompensable 
rating for residuals of stress fractures of each shin, 
effective April 25, 1998.  

During a January 2002 VA examination, the veteran reported 
being diagnosed with stress fractures in 1997 during a time 
when she did a lot of running, and was placed on bed rest for 
about one week.  Presently, she reported pain in palpable 
knots in her shin areas with increased walking.  Examination 
revealed some mild mid-medial tibial tenderness on the right, 
but not on the left.  X-rays show the tibia and fibula of 
each leg to appear intact.  The examiner diagnosed the 
veteran with a history of stress fractures of the shins with 
negative x-rays, but some persistent complaints.

In February 2002, the RO increased the disability evaluation 
to 10 percent for residuals of stress fractures of the left 
shin, effective April 25, 1998.

The veteran underwent a VA examination in May 2003.  
Examination of the shin revealed minimal tenderness 
bilaterally over the distal part of the shin with minimal 
pitting edema.  A whole body bone scan revealed no areas of 
abnormal activity in the axial or appendicular skeleton.

As a preliminary matter, the Board notes that a February 2002 
SSOC inadvertently referred to residuals of stress fractures 
of the right shin as rated as 10 percent disabling.  Pursuant 
to the Board's November 2002 remand, the RO issued a July 
2004 SSOC, noting that an initial noncompensable evaluation 
was assigned for residuals of stress fractures of the right 
shin.

Historically, the veteran's service-connected residuals of 
stress fractures of each shin have been evaluated under 
Diagnostic Code 5262, pertaining to malunion of the tibia and 
fibula of either lower extremity.  See 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5262.  Under Diagnostic Code 5262, a 
10 percent evaluation is warranted when the disability 
results in slight knee or ankle disability.  Similarly, a 20 
percent evaluation is warranted when malunion is productive 
of moderate knee or ankle disability, and a 30 percent 
evaluation is warranted when such disability is marked.  

1.  Left Shin

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that no more than the 
currently assigned 10 percent rating is warranted.  The 
medical evidence of record demonstrates that while the 
veteran sustained stress fractures and shin splints in 
service, there is no current evidence of malunion or nonunion 
of the tibia or fibula.  While the veteran's current rating 
under Diagnostic Code 5262 is based on impairment of the 
tibia or fibula, with ankle or knee disability, no more than 
slight overall left knee disability, noted above, is shown.

While subjectively, the veteran has reported mild tenderness 
and palpable knots when walking, there simply is no 
indication that the veteran's pain is so disabling as to 
warrant a 20 percent rating for overall moderate knee 
disability.  Moreover, while crepitus has been noted, there 
is no showing of any additional functional loss, such as 
instability.  Indeed, the objective findings with respect to 
the knee are so minimal that consideration of the disability 
under any other potentially applicable diagnostic code is not 
warranted.  See 38 C.F.R. § 4.71a.  Thus, since the April 25, 
1998 effective date of the grant of service connection, there 
has been no schedular basis for assignment of more than the 
current 10 percent evaluation for residuals of stress 
fractures of the left shin.

2.  Right Shin

With respect to the right shin, there has been no evidence of 
any right knee disability since the April 25, 1998 effective 
date of the grant of service connection to warrant a 
compensable rating under Diagnostic Code 5262 for residuals 
of stress fractures of the right shin.  While both the July 
1998 and May 2003 VA examiners noted tenderness in the distal 
third of the right tibia and continued complaints of pain, 
without any showing of additional functional loss, such as 
instability, consideration, here again, of the disability 
under any other potentially applicable diagnostic code is not 
warranted.  See 38 C.F.R. § 4.71a.  For all the foregoing 
reasons, the claim for an initial compensable rating for 
residuals of stress fractures of the right shin must be 
denied.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Bilateral Pes Planus

Service medical records show a finding of pes planus in 
January 1997.

Service connection has been established for bilateral pes 
planus, effective April 25, 1998.

During a June 1998 VA examination, the veteran reported that 
she had flat feet while in service, which predisposed her to 
having shin splints.  Reportedly, any kind of prolonged 
activity tended to hurt her feet.  The examiner diagnosed the 
veteran with flat feet.

In September 1998, the RO assigned an initial noncompensable 
rating for bilateral pes planus, effective April 25, 1998.

The veteran underwent a VA examination in January 2002.  She 
reported the onset of bilateral foot pain in service.  The 
veteran now reported plantar pain, both in the heels and 
metatarsal areas, with prolonged standing.  On examination, 
the first metatarsophalangeal joint of the right foot was in 
18 degrees of valgus, and the left was in 16 degrees of 
valgus; both were flexible.  There were no corns, calluses, 
or hammertoes.  The veteran was able to achieve 20 degrees of 
varus bilaterally on inversion at the subtalar joints, and 10 
degrees of valgus bilaterally on eversion.  Both heels were 
tender posteriorly, and there was good inversion at the 
subtalar joints on the bilateral heel rise test.  There was 
some mild web space scaling bilaterally, but the nails were 
clear.  The veteran had normal arches in the non-weight 
bearing position; they did diminish, but not completely, on 
weight bearing, with the right foot worse than the left foot.  
X-rays revealed no arthritic change, malalignment, or 
fracture injury in either foot.  The examiner diagnosed the 
veteran with mild, flexible bilateral pes planus.

On May 9, 2003, the veteran underwent a VA examination.  She 
complained of pain in her feet, particularly when standing 
too long, and indicated that her foot pain began in service.  
Reportedly, her foot problems in service improved with rest, 
but later returned.  The veteran described the pain as 
needles stuck in the bottom of her feet, along the entire 
plantar surface.

Examination revealed pain upon palpation, and loss of medial 
arch with CKC.  There was complete reproduction of arch with 
pain in bilateral navicular tuberosity.  There was neither 
marked inward displacement nor spasm of the tendo Achilles on 
manipulation.  The examiner noted no weakened muscle 
movement, excess fatigability, or incoordination.  X-rays 
revealed no evidence of acute fracture or dislocation of 
either foot, and joint spaces were within normal limits; a 
small inferior calcaneal spur at insertion of plantar fascia 
on each foot was noted.  The examiner diagnosed the veteran 
with flexible symptomatic pes planovalgus left, mild plantar 
fasciitis, PTTD 1st to 2nd stage, and minimal limb length 
discrepancy (L>R, 1 cm).  The examiner also noted that the 
veteran's complaints of pain could significantly limit the 
functional ability of the feet during flare-ups or periods of 
repeated use, if untreated; and that the minimal limb length 
discrepancy may be a contributing factor in her left flat 
foot condition, as the extremity might compensate for the 
length difference by pronating inward, and causing tendonitis 
and fasciitis in combination.

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet. Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

In this case, the evidence of record clearly shows that, 
prior to the May 9, 2003 examination, the veteran experienced 
no more than mild bilateral pes planus following the grant of 
service connection, effective April 25, 1998.  At that time 
she complained of pain in her feet with prolonged activity.  
Likewise, the report of the January 2002 examination reveals 
no bone deformities in either foot.  See 38 C.F.R. § 4.57.  
Nor does the evidence of record, prior to the May 9, 2003 
examination, reflect additional functional loss due to 
bilateral pes planus.  Hence, based on the medical evidence 
of record, the Board finds that the RO's assignment of an 
initial noncompensable rating for bilateral pes planus under 
Diagnostic Code 5276 was correct, and the criteria for a 
compensable evaluation, prior to May 9, 2003, had not been 
met.  

As suggested above, the Board finds that there is a basis for 
a staged rating, in this case, pursuant to Fenderson.   X-ray 
films taken at the time of the May 9, 2003 examination show 
mild pes planus deformities bilaterally, but no degenerative 
changes.  There is also objective evidence of tenderness on 
palpation bilaterally of plantar surfaces.  While inward 
bowing of the tendo Achilles has not been demonstrated, there 
is somewhat comparable evidence of a limb length discrepancy 
that pronates the left foot inward, and causes additional 
tendonitis and fasciitis. Each of these findings has 
contributed to the veteran's bilateral pes planus, resulting 
in functional loss due to impaired ability.   See 38 C.F.R. 
§§ 4.40 and 4.45.

As regards functional loss due to pain and other factors, the 
Board notes that at least some of the veteran's pain and 
other symptoms are likely attributable to conditions that 
are, possibly, medically related to pes planus-i.e., plantar 
fascitis and tendonitis-but for which service connection has 
not specifically been granted.  Symptoms attributable to 
nonservice-connected disabilities generally may not be 
considered in evaluating the service-connected disability 
under consideration.  See 38 C.F.R. § 4.14.  However, in a 
case such as this, in which, given the nature of the 
symptoms, there is likely some overlap, and no physician has 
indicated that it is possible to separate the symptoms and 
effects of other disabilities affecting the veteran's feet, 
the Board has, consistent with the reasonable doubt doctrine, 
attributed the vast majority of the veteran's symptoms to the 
service-connected pes planus.  See, e.g., Mittleider v. West, 
11 Vet. App. 181, 183 (1998).  

In light of all the foregoing, and affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102), the Board finds that, since the May 9, 2003 VA 
examination, the record presents a basis for assignment of a 
10 percent disability rating for moderate bilateral pes 
planus.  See Diagnostic Code 5276.  However, the Board points 
out that the criteria for a 30 percent rating have not been 
met at any time-either since the April 25, 1998 effective 
date of the grant of service connection, or since the May 9, 
2003 examination.  Moreover, it logically follows that the 
criteria for the maximum, 50 percent, rating under that 
diagnostic code also have not been met.  Specifically, the 
evidence does not demonstrate marked deformity, an indication 
of swelling on use, and characteristic callosities.  Nor has 
the veteran been issued any orthotic devices to add some 
rigidity to the arches, or otherwise to improve the veteran's 
bilateral pes planus.
  
For the foregoing reasons, the Board finds that, pursuant to 
Fenderson, a 10 percent, but no higher, rating for bilateral 
pes planus is warranted since May 9, 2003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2004).

D.  Extra-schedular Consideration

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected disabilities has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the November 
1998 SOC).  In this regard, the Board notes that the 
disabilities have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Service Connection for a Bilateral Hip Disability

Service medical records show that the veteran complained of 
left hip pain in March and April 1997.  X-rays revealed 
normal bilateral hips.  The assessment was probable bursitis 
of the left hip.

A June 1998 report of VA examination shows a diagnosis of 
bilateral hip pain.
 
During a July 1998 VA examination, the veteran reported 
bilateral hip pain.  Range of motion of the hips bilaterally 
was to 130 degrees on flexion, to full extension, to 45 
degrees on internal rotation, and to 60 degrees on external 
rotation.  The examiner noted that the veteran's hip pain had 
improved since her discharge from service.  The assessment 
was possible bilateral femoral neck stress fractures, by 
history as reported by the veteran (bone scans unavailable to 
examiner).

The veteran underwent a VA examination in May 2003.  She 
complained of discomfort in the left hip.  Cold weather 
tended to aggravate her discomfort.  On examination, the 
veteran walked briskly and without a limp.  Examination 
revealed a free range of motion in both hips and no 
tenderness over the bursa.  X-rays revealed normal hips.  A 
whole body bone scan revealed no areas of abnormal activity 
in the axial or appendicular skeleton.  The examiner was 
unable to find any objective signs of disease in the hips.

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above-
cited criteria, the Board finds that there is no basis for a 
grant of service connection for a bilateral hip disability.

In this case, the veteran underwent VA examination by an 
orthopedist to obtain medical information as to the nature 
and extent of any bilateral hip disability.  Notwithstanding 
the in-service assessment of probable bursitis, the May 2003 
VA examiner, as well as the June 1998 and July 1998 VA 
examiners, were unable to find any objective signs, other 
than pain, of disease in the hips.  Moreover, x-rays and a 
bone scan revealed no abnormalities.  The veteran has neither 
presented, nor alluded to the existence of any medical 
evidence establishing any current bilateral hip disability 
(much less one that had its onset in service).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence of the currently claimed disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board emphasizes that, in this case, it is 
the absence of evidence of current disability that results in 
denial of the veteran's claim.

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the existence 
of a current disability.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the claim for service connection 
for a bilateral hip disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
competent evidence neither supports a finding of a current 
hip disability, nor is in relative equipoise on the question 
of whether the veteran has a current hip disability-the 
critical question in this case-that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


ORDER

An initial disability evaluation in excess of 10 percent for 
a left knee contusion with patellofemoral degenerative joint 
disease is denied.

An initial disability evaluation in excess of 10 percent for 
residuals of stress fractures of the left shin is denied.

An initial compensable disability evaluation for residuals of 
stress fractures of the right shin is denied.

Prior to May 9, 2003, an initial compensable disability 
evaluation for bilateral pes planus is denied.

As of May 9, 2003, a 10 percent disability rating for 
bilateral pes planus is granted, subject to the pertinent 
legal authority governing the payment of monetary benefits.

Service connection for a bilateral hip disability is denied.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
specific additional development of the claims for initial 
disability ratings in excess of 10 percent for carpal tunnel 
syndrome of each wrist is warranted.  

The veteran last underwent a VA neurological examination in 
August 1998.  At that time, the examiner noted that the 
veteran had carpal tunnel syndrome, which was treated 
surgically and was no longer present.  During a recent VA 
joints examination in May 2003, the examiner indicated that 
nerve conduction tests on the wrists for carpal tunnel 
pressure on the median nerve should be conducted; however, 
these tests have not been accomplished.  Moreover, current 
medical findings responsive to the relevant rating criteria 
are needed to properly evaluate the disabilities under 
consideration.  See 38 U.S.C.A. § 5103A.  See also 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  Relevant findings should 
include whether there is incomplete paralysis of either 
wrist, and, if so, whether any such condition is best 
characterized as mild, moderate, moderately severe or severe. 

Hence, the RO should arrange for the veteran to undergo 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claims.  See 38 C.F.R. § 3.655 (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.  

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal for initial disability ratings in excess of 10 
percent for each wrist, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  Moreover, adjudication 
of the claims for higher initial evaluations should include 
specific consideration of whether "staged rating" 
(assignment of different evaluations for distinct periods of 
time based on the facts found), pursuant to Fenderson, is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records and/or 
responses are associated with the 
veteran's claims file, or the time period 
for responses has expired, the RO should 
arrange for the veteran to undergo VA 
examination, at an appropriate VA medical 
facility, for evaluation of the carpal 
tunnel syndrome of each wrist.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include nerve 
conduction studies) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  impairment to motor function, 
trophic changes, sensory disturbances, 
loss of reflexes, pain, and muscle 
atrophy.  The examiner should also 
indicate whether the veteran experiences 
incomplete paralysis of either wrist, 
and, if so, whether such condition is 
best characterized as mild, moderate, 
moderately severe, or severe.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claim should include 
specific discussion of whether "staged 
rating," pursuant to Fenderson, is 
warranted.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, and clear reasons 
and bases for its determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


